 HILTON INN NORTHHilton Inn NorthandHotel Employees and Restau-rant Employees Local Union No.70,Hotel Em-ployees and Restaurant Employees InternationalUnion,AFL-CIO. Case 9-CA-2212131March 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 20 December 1985, Administrative LawJudge Michael O. Millerissuedthe attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Hilton Inn North, Columbus, Ohio, itsofficers,agents, successors, and assigns,shall takethe action set forth in the Order as modified.Substitute the following as paragraph 2(e)."(e)Notify the Regional Director for Region 9,inwriting,within 20 days from the date of thisOrder what steps have been taken to comply here-with.For purposes of determining or securingcompliance of this Order, the Board or any of itsduly authorized representatives may obtain discov-ery from the Respondent, its officers,agents, suc-iTheRespondent has excepted to thejudge's denial of its motion toreopen the record The Respondent contends that it possesses evidence (adecertification petition filed 24 January 1985 and the affidavit referred toin the judge's decision at fn 1)which it seeks to introduce by its motion,which establishes that a majorityof theemployees in the unit no longerwish to be representedby theUnion The Respondent also urges us toreconsiderDresserIndustries,264 NLRB 1088(1982), and to return to thestandardof TeleautographCorp,199 NLRB 892(1972).We decline toconsider the Respondent's arguments as they are untimely raised.We fur-ther note that at no time during negotiations did the Respondent advancethe Union's purported loss of majority status as a basis for its refusal tobargainAccordingly,we affirm the judge's denial of the Respondent'smotion to reopen the record2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsS In his recommended remedy and Order,the judge provided for a visitatorial clauseWe agree with the judge that a visitatonal clause is ap-propriate,based on the possible complexity of computing the make-wholeremedy here and on all the facts of this case45cessors,orassigns,orany other person havingknowledge concerning any compliance matter, inthe manner set forth by the Federal Rules of CivilProcedure.Such discovery shall be conductedunder the supervision of the United States court ofappeals enforcing this Order and may be had uponany matter reasonably relating to compliance withthis Order, as enforced by the court."Patricia R. Fry, Esq.,for the General Counsel.Harold Burchett,andSpencer M. Youell, Esq.,of Colum-bus, Ohio, for the Respondent.Robert J. Fiascone,of Columbus, Ohio, for the ChargingParty.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscase was heard on 3 October 1985 in Columbus, Ohio,on an unfair labor practice charge filed on 14 June 1985by Hotel Employees and Restaurant Employees LocalUnion No. 70, Hotel Employees and Restaurant Employ-ees International Union, AFL-CIO (Union), and a com-plaint issuedby theRegionalDirector for Region 9 oftheNational Labor Relations Board on 26 July 1985.The complaint alleges that Hilton Inn North violatedSection 8(a)(5) and (1) of the National Labor RelationsAct by refusing to sign, on the Union's request, a collec-tive-bargaining agreement embodying the complete andfinal understanding reached in May 1985. Respondent'stimely filed answer denies the commission of any unfairlabor practices.All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses,and to argueorally.Briefs,which have been carefully considered,were filed on behalf of the General Counsel and Re-spondent.Based on the entire record, t including my observationof the witness and their demeanor, I make the followingiOn 14 November 1985 Respondent's counsel submitted a motion toreopen the record to receive an affidavit,with attachments, of DelesiaSnider,Respondent's director of personnelThe affidavit, dated 5 No-vember 1985, purports to establish that on Ii January 1985 Snider re-ceived evidence that a majority of the unit employees no longer desiredto be represented by the Union Respondent'smotion is denied As theBoard pointed out inK-CMachineIn a motion to reopen the record,the movant must state briefly "theadditional evidence sought to be adduced,why it was not presentedpreviously, and that, if adduced and credited, it would require a dif-ferent resultOnly newly discovered evidence, evidence which hasbecome available only since the close of hearing, or evidence whichthe Board believes should have been taken at the hearing will betaken at any further hearing " National Labor Relations Board Rulesand Regulations,Sec 102 48(d)(1)See alsoDirtDigger,274 NLRB 1024 (1985),Penn Yan Express, 274NLRB 449 (1985), andBenchmark Industries,270 NLRB 22 (1983). Inthe instant case,both the motion and the affidavit sought to be intro-duced establish that the evidence was known to Respondent 9 monthsprior to the hearing, thus precluding any contention that the evidence isnewly discoveredMoreover, Respondent's motion fails to offer any ex-planation for its failure to present this evidence at the hearing Indeed,Respondent admittedthe Union'srepresentative status in its answer, Re-Continued279 NLRB No. 9 46DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.RESPONDENT'S BUSINESSAND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondentis anOhio corporationengagedat Colum-bus, Ohio, in the operation of a motel and restaurant. Ju-risdiction is not in dispute. The complaintalleges,Re-spondent admits, and I find and conclude that Respond-ent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.The complaintalleges,Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIRLABOR PRACTICESA. BackgroundOn 14 March 1983 the Union was certifiedas the ex-clusive collective-bargaining representative of Respond-ent's employees in the following unit which is appropri-ate for thepurposesof collectivebargainingwithin themeaning of Section 9(b) of the Act:Allmaids, housemen, laundry employees,mainte-nance employees and bellmen employed by HiltonInnNorth at its hotel facilities located at 7007North High Street, Columbus, Ohio, excluding res-taurant employees, lounge employees, kitchen em-ployees, front desk employees, office clerical em-ployees, and all other employees, and all guards,professional employees and supervisors as defined inthe Act.The Union continues as the employees' representative.B. The NegotiationsNegotiations began in the spring of 1983. StevenSkaggs, the Union's vice president and business agent,was the Union's principal spokesman; on occasionRobert Fiascone, a national organizer and president ofLocal 70, and Dale Stormer, International vice president,also participated in negotiations. Respondent was repre-sented by Harold Burchett, a nonlawyer labor relationsconsultant. Burchett was empowered to negotiate on Re-spondent's behalf; however, any contract reached wouldbe signed by Dale Cochran, Respondent's owner. Coch-ran did not participate in any of the negotiations.By November 1983 the parties had met 13 times andreached substantial but not finalagreement.On 19 No-vember 1983 Respondent submitted a final offer to theUnion, a 6-year agreement which included union securityand dues checkoff. On 23 November 1983 Skaggs re-sponded to the final proposal, indicating possible agree-spondent has never contended that it withdrew recognition from theUnion and Snider made no reference to the alleged evidence of employeedisaffectionwhen she testifiedFinally,Inote that Snider's affidavitwould not have been admissible even if it had been offered at the hearingand would,at this juncture,carrylittle or no probative weight See, forexample,Malta ConstructionCo.,276 NLRB 1494 (1985),andValleyWestWelding,265 NLRB 1596 (1982)ment if problems in the seniority, insurance, and roomcleaning incentive bonus provisions could be ironed out.On 6 December 1983 Respondent's director of person-nel,Delesia Snider, sent the Union a letter enclosing"Work Environment Practices [which] have been estab-lished at the Hilton Inn North to ensure a uniform prac-tice of progressive discipline for all of our employees."Snider's cover letter did not purport to add the work en-vironment practices to Respondent's final offer and didnot ask to bargain with respect to their implementation.They became effective on the first day of January 1984.The Union's problems with Respondent's final offerwere not resolvedand, on 18 February 1984, Burchettwrote Skaggs. Setting forth a number of reasons, includ-ing the hotel'sweakening economic situation, theUnion's failure to present its offer for a ratification vote,and the cancellation of a meeting, Burchett stated, "Thecompany's final offer has been withdrawn effective2/18/84." He indicated a willingness to continue bargain-ing.On 27 February 1984 Stormer met with Burchett at arestaurant called theWhaling Station. At this meeting,Respondent raised several new issues. Respondent pro-posed that: (1) the Union agree that all grievances andunfair labor practice charges would be cleared throughStormer and discussed with Burchett and Cochran priorto being filed; (2) the Union agree to refer business toRespondent from political organizations and otherunions; (3) the Union agree not to seek representation ofany other classification of Respondent's employeesduring the term of the agreement; and (4) the Unionagree to assist the Respondent in securing loans at 8 per-cent or less and to identify a source of such a loan priorto the signing of the collective-bargaining agreement.On 4 April 1984 Skaggs and Burchett met at a localrestaurantwhere Burchett presented a three-page docu-ment (G.C. Exhs. 9(a)-(c)). The first page was headed"Letter of Agreement" and reiterated the Whaling Sta-tion issues. The second began, "PARTIES AGREE tomodify the contract given to the Union in November1983 as follows . . . ." That page contained approxi-mately 12 modifications or additions in such matters asthe effective dates (changing the effective dates to"3/1/84 thru 1/31/90"), the management-rights clause,the seniority and layoff provisions, the vacation sched-ule, and the room incentive rate. Finally, included in thedocuments presented by Burchett was a new wageschedule listing wage increases to be effective on 1 Mayof each year.2 Skaggs rejected Burchett's proposed letter2On cross-examination,while explaining references in his pretrial affi-davit (not in evidence), Burchett contended that G C Exhs 9(a)-(c),which Skaggs claimed to have received on 4 April 1984, was actually adocument mailed by Burchett to Skaggs on 7 September 1984, after ameetingof 29 August 1984, discussed infra On the basis of both demean-or and probability, I credit Skaggs' testimony that he received it on 4AprilThe dates used in G.C Exhs 9(a)-(c) are consistent with an offermade in April 1984 Moreover, in evidence as G C Exhs 6(a)-(c), is an-other three-page document from Burchett to Skaggs That document in-cludes a cover memo on Burchett's stationery dated "September 7, 1984"and corrected cover and signature pages to the contract G C Exhs6(a)-(c), not G C Exhs 9(a)-(c), I find, is the document which Burchettsent Skaggs on 7 September 1984 HILTON INN NORTHof agreement and modifications, pointing out that theparties already had a grievance and arbitration proce-dure, thus negotiating the necessity to include the pro-posed language about prior clearance. He also pointedout that the Union could not guarantee loans to Re-spondent. The Whaling Stationissues,he testified,wereintended as mere generalities,things the Union wouldseek todo for Respondent, rather than as contractualguaranteesby the Union.Skaggs and Burchettmet againon 21 May 1984. Onthe following day, Skaggs wrote Burchett a letter settingforth six proposals for management to review. These in-cluded a 6-year term of agreement, wages as proposedby Burchett, a change in the room incentive payments, aunion agreementnot to solicit employees in the food andbeverage department for 2 years, an annual reopener atmanagement'soption in the event that business condi-tions prohibitedmanagementfrom granting scheduledannual wage increases, and an agreement by the Unionto solicit business from labor and political organizationsfor Respondent.Thereafter, although there were no formal meetingsbetween Burchett and Skaggs concerning Respondent,they did meet at various times with respect to other em-ployers. On those occasions, there was discussion of theirnegotiations for Hilton Inn North during which Skaggsrepeatedly told Burchett that the Union could not guar-antee loansor any specific amount of business referrals.In the course of these meetings, Skaggs repeatedly re-quested that Burchett give him an update of Respond-ent's present position on the negotiations to take back toFiascone and the employees in an effort to resolve theirdifferences.On 23 August 1984 Burchett and Skaggs met againand Burchett gave Skaggs a complete contract packageat the top of which was typed "Updated As of 6/20/84."This document, on its face a contract for a term from"July 1, 1984 through June 30, 1990," included union se-curity and dues checkoff and the contract modificationsand wages proposed by Burchett to Skaggs on 4 April1984. The contract did not include any reference to theWhaling Station issues. Burchett contended that the"6/20/84 Update" was merely an internal working com-pany document which he had furnished to Skaggs solelybecause Skaggs had claimed to be lacking a copy of theproposals. According to Skaggs, however, Burchett wasresponding to Skaggs' request for an update of the Com-pany's current position and Burchett expressly stated toSkaggs that this was such a position, one which Burchettwished Skaggs to review and respond to. Burchett's tes-timony in this respect is inconsistent with the documentitself,especially the revised effective dates containedtherein, and appeared contrived; I credit Skaggs, whosecredibility offered testimony was corroborated by the ap-pearance of the document.On 23 August 1984 following submission of the"6/20/84 Update," Skaggs and Burchett set a meetingfor 29 August 1984. When they met on that date, accord-ing to Skaggs' testimony, which I credit, Stormer toldBurchett that the Union had decided to accept Respond-ent's offer. Burchett replied, "Oh really." Skaggs left themeeting briefly to photocopy the agreement and re-47turned with six signed copies. He asked that Burchetthave Cochran sign and return them as soon as possible.At this point, Burchett said something to the effect that"Well, I guess we've got a contract."3In a telephone conversation, following the meeting of29 August 1984, Burchett told Skaggs that there were ty-pographical errors in the contract.Skaggs asked Bur-chett to retype the offending pages and agreedto resignthem. On 10 September 1984 Skaggs received a memofrom Burchett, dated "September 7, 1984," to which wasattached new cover and signature pages and a new pageone, each correctly stating the Union's name.Burchett'smemo requested that Skaggs resign the agreement. (G.C.Exhs 6(a)-(c).) On 11 September 1984 Skaggs signedand returned the corrected signature page together witha request that Cochran similarly sign it. Cochran did not.Instead, Burchett called Skaggs again. He told Skaggs,"Oh, by the way, Steve, we did not address the WhalingStation issues." Skaggs protested that those issues weredead, that they had not been part of Respondent's updat-ed proposal. Burchett told Skaggs that there was nothingfor Cochran to sign until those issues were addressed andtaken care of.4Burchett and Stormer met next on 19 November 1984.Delesia Snider was also in attendance. Burchett andStormer discussedan agendaprepared by Burchettwhich reiterated and expanded on the Whaling Stationissues and added one new issue. Stormer told Burchettthat the Union could agree to Respondent's proposal thatallgrievances and unfair labor practices be clearedthrough higher company and union personnel prior tofiling; he objected to Burchett's demands that the Unionguarantee a specific level of referred business to Re-spondent during the life of the contract, and commit tosecuring a $10 million loan for Respondent within thecalendar year. Stormer also objected to the demand thatthe Union not seek to represent other employees at Re-spondent's facility and to a new proposal thatmanage-ment retain the right to implement an incentivework/pay plan. These were the only issues discussed.No formal meetings were held after 19 November1984 until late spring of 1985. During that period, therewere telephone communications between Skaggs andBurchettwhereinSkaggs repeatedly reiterated theUnion's objections to Respondent's demands of guaran-teed business referrals and loans from or through theUnion.In late April, Skaggs and Burchett met to discuss, andagreed on, implementing new wage rates for certain unitemployees.At that time, they also discussed the 233Burchett's testimony, to the effect that he told Skaggs, "Even thoughyou have signed that contract, the offer has been withdrawn," wasself-serving, implausible, and inconsistent with both the complete docu-ment tendered to the Union on 23 August 1984 and with Burchett's sub-sequent actions, submitting corrected cover and signature pages toSkaggs, with a request that Skaggs resign the signature page'Burchett testified that he made reference to the Whaling Stationissues on 29 August I believe, however, as Skaggs testified, that Burchettdid not mention them until the above-described telephone conversation Inote that Burchett made no reference to these issues in his first telephoneconversation following 29 August or in the corrections or memo of 7September 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 1984 contract document (the "6/20/84 Update")including changing the dates set forth in it; Burchett didnot indicate that anything else was involved or on thetable.They agreed to a further meeting, which was heldon 1 May 1985.In the course of that meeting,Skaggsand Burchett went over Burchett's typed agenda for the19 November 1984 meeting, previously discussed by Bur-chettwith both Stormer and Skaggs. According toSkaggs' testimony, as corroborated by notes written byBurchett on the agenda, the Union agreed to include themodifications of the grievance procedure in the contractas proposed by Respondent and Respondent dropped itsdemands forspecificcommitmentsfrom the Union forbusiness referrals and loans. Respondent also dropped theproposal that management retain the right to implementan incentive work/pay plan. Burchett then wrote out astatement of where the parties were in negotiations andgave a copy of that statement to Skaggs. In that hand-written statement of position, Burchett reiterated theagreementsmade with respect to the 19 November 1984agenda, stating:4.CoDropslanguage on memo (side to contract11-19-84) RE:A.Union guaranteeing $200,000 annually toHilton-Union Referrals.Company DropsB.Union providing loan of $10 million to Com-pany for expansion or refinancing total projects.Company DropsC. Co Drops paragraph on requiring present &future employees to particpate in incentive plan, it'scovered in appendix A.5.-Cochran wants to go through contract togiveHal O.K.on languagebefore finalizing totalcontract, and review the memorandum and anychanges, additions or omissions.7.Company will prepare an updated revision ofAppendix "A" to reflect changes in hiring rates etcfor Union to approve.The only open item was Respondent's insistence that theUnion agree not to seek to represent any other classifica-tions of Respondent's employeesforthe 6-year life of theagreement.Skaggs then got Fiascone's approval of the entireagreement, including the restriction on organizing otheremployees and, on 2 May 1985, called Burchett. He toldBurchett that everything "was a go" and asked that Bur-chett go ahead and type up the agreement for signing.Burchett replied, "Well, Mr. Cochran is going to reviewthe language and I'm going to get some updates on thedates, and I've got to sit down with Delesia [Snider] andgo through it." Repeatedly thereafter,Skaggs requested,to no avail, that Burchett prepare the final agreement forsigning, as was Burchett's practice.On 10 May Skaggs and Burchett met in the presenceof a National Labor Relations Board agent to discuss set-tlement of an unrelated unfair labor practice charge. Inthe course of that meeting the Board's agentRay Neuschstated, "I hear that you all have got an agreement now."Burchett replied, "Well, we have an agreement, but Mr.Cochran is still going to check the-read thelanguageover."Skaggs asked,"The man had had the contract fortwo years.Why hasn't he read it before now?" Neuschasked whether there were any openitems.Skaggs repeat-ed that there were none as far as the Union was con-cerned and Burchett said that there were "none that hecould think of, but Mr. Cochran still wanted to reviewthe language,and they had to update the dates." Neuschasked whether there was anything to stop the signing ofthe agreement if Cochran entered the room right thenand Burchett replied,"Well, if he's read it,I guess noth-ing."5On 6 June 1985 Burchett called Skaggs and asked toset a meeting for 19 June 1985.Skaggs replied that Bur-chett had long enough and that if the Union did not havea signedcontract by the following Friday, it would filean unfair labor practice charge. Burchett replied thatthatwould just prolong the matter and that he had notyet had a chance to meet with Cochran; he did not knowwhether Cochran had reviewed the language. Accordingto the testimony of Skaggs, which I credit, there was noagreement to meet on 19 June 1985.6The unfair labor practice charge underlying this com-plaintwas filed by the Union on 14 June 1985. On 19June Skaggs went to the hotel to meet with employeesand waited outside the hotel for them for an hour. Afterthat period of time, the employees came out and toldhim that Burchett was waiting for him inside the hotel.Skaggs did not meet with Burchett that day. Severaldays later, Burchett called him and stated that Respond-ent had another contract proposal which it had intendedto present on 19 June. Skaggs protested that they had acomplete agreement but asked what changes Burchettwas now seeking. Burchett refused to tell him. Skaggsstated that the Union would pursue its rights through theNational Labor Relations Board.The contract proposal which Burchett claims Re-spondent intended to submit to the Union on 19 June issubstantially identicalto the contract proposal "Updatedas of 6/20/84" as signed by Skaggs on 11 September1984 with the modifications subsequently agreed to on 19November 1984 and 1 and 2 May 1985. However, iteliminatesboth union security and dues checkoff andadds polygraph testing to the management rights.C. Analysis and ConclusionsThe General Counsel contends that the parties reacheda complete agreementon 2 May 1985 which includedRespondent's 19 November 1983 "final" proposal asamended by agreement in subsequent bargaining. Re-spondent's principal argument is that the 19 November1983 offer had been withdrawn and never reinstated. Re-spondent further argues that the "Work EnvironmentsTheforegoing is takenfrom the creditedand uncontradicted testimo-ny of SkaggsThat Skaggsmay havebeen late for some meeting early in the nego-tiations is immaterial to the questionof whether or not he failed to attenda scheduled meeting on 19 June 1985 Skaggsbelieved theyhad reacheda complete agreement,therewas no reasonfor him to agree to hold abargaining session on 19 June, andIdo not believethat he made anysuch commitment HILTON INN NORTHPractices"were still on the table and that Respondent'sowner, Cochran, had retained the right to alter anyagreement reached by the parties' negotiators.Respondent's contentions are without merit. The offerwhich Respondent withdrew on 18 February 1984 wasreintroduced and repeatedly reaffirmed by Burchett.Thus, on 4 April 1984, Burchett proposed a number ofmodifications to the 19 November 1983 offer,implicit insuch a proposal is retention on the table of those portionsof the earlier proposal to which no modifications wereproposed. Even more explicit was Burchett's 29 August1984 presentation of Respondent's proposal "Updated asof 6/20/84" and the bargaining which followed thatpresentation. The Union accepted and signed off on thatentire offer.7 There can be no doubt that the events from29 August through 11 September 1984, including Bur-chett's request that Skaggs resign the agreement, estab-lish the continued viability of Respondent's offer of No-vember 1983, as amended by its proposals of 4 April1984.Only Burchett's resurrection of the Whaling Sta-tion issues defeated final agreement on 11 September1984.Respondent's offer remained viable when Skaggsand Burchett discussed amending the contract's dates inlateApril 19858 and when they negotiated and reachedfinal agreement on the Whaling Station issues on 2 May1985.9 I note, in particular, Burchett's own handwrittenand oral statements about the status of the negotiations atthe conclusion of the May 1 meeting, which refer to areview of the language by Respondent's owner "beforefinalizing total contract" and to the updating of datesand rates in the contract and its appendix. Finally, I notethemeeting of 10 May 1985 and Burchett's acknowl-edgement therein that the parties had reached a completeagreement which could be signed as soon as Cochran re-viewed the language.Review of the contract language by Respondent'sowner was not, as Respondent contends, a right to vetothe agreements reached by the negotiators and to substi-tutewholly new demands. Burchett was Respondent'snegotiator,Cochran's review of the agreement reachedby Burchett was, as Burchett himself acknowledged, inthe nature of proofreading. Respondent never retainedthe right to have final agreement subject to Cochran'swhim at the conclusion of negotiations; to impose suchreview now would forever impede agreement.As noted, Respondent also contends that the partieshad not resolved the issue of the "Work EnvironmentPractices." Those practices were never part of the nego-tiations; they were implemented by Respondent on 1 Jan-uary 1984, after notice to, and without any objectionfrom, the Union.Since at least September 1984, and arguably before,Respondent has played a "cat and mouse" game with theUnion, imposing new obstacles each time final agreement'The Union having signed the entire agreement, Respondent's argu-ment that the Union had never signified its agreement to each article inits usual way by initialing them must fall8 Arno Moccasin Co,274 NLRB 1515 (1985),John Morrell & Co,268NLRB 304 (1983),PepsiCola Bottling Co,251NLRB 187 (1980), enfd659 F 2d 87 (8th Cir 1981)9Respondent's brief acknowledges final agreement on the WhalingStation issueson about May 1, 1985 "49appeared close.That gamenow ends.SeeGeorgia KraftCo., 258 NLRB908, 911(1981).Final agreement wasreached on a completecollective-bargaining agreementon 2 May 1985, the UniondemandedthatRespondentput that agreement in writing and execute it, as Respond-ent wasclearlyobligatedto do,Respondent has refusedto do so,and its refusal violates Section 8(a)(5) and (1) ofthe Act.H. J. Heinz v. NLRB,311 U.S. 514 (1941);Con-sumat Systems,273NLRB 410 (1985);GeorgiaKraft,supra. 10CONCLUSIONS OF LAW1.The Union is now and at all times material has beenthe exclusive representative for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct of the employees of the Respondent in the followingappropriate unit:Allmaids, housemen, laundry employees,mainte-nance employees and bellman employed by HiltonInnNorth at its hotel facilities located at 7007North High Street, Columbus, Ohio,excluding res-taurant employees, lounge employees, kitchen em-ployees, front desk employees, office clerical em-ployees, and all other employees, and all guards,professional employees and supervisors as defined inthe Act.2.Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of the Actby refusing, on and after 2 May 1985, to assist the Unionin reducing to writing, executing, and implementing thecollective-bargaining agreement reached by Respondentand the Union on 2 May 1985.3.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(5) and(1) of the Act, I recommend that Respondent be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent unlawfully refused andcontinues to refuse to assist the Union in reducing theageement reached by the parties to writing and to exe-cute and implement that agreement, I shall recommendthat it be ordered to reduce that agreement to writingand execute same by signing. The agreeement will be ret-roactive to 2 May 1985, the date agreement was reachedand Respondent refused to execute same. Respondentwill also be ordered to reimburse the unit employees forany increase in wages or benefits owed thereunder asprescribed inOgle Protection Service,183NLRB 682(1970), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).10 I note in this respect that it was Burchett's practiceto undertakefinal preparation of collective-bargainingagreements he negotiated 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel additionally seeks a visitatorialclause to be included in the Order to ensure compliancewith the Board's Order. As defined by the GeneralCounsel, "a visitorial clause permits an agency to exam-ine the books and records of a Respondent and to takestatements from its officers and employees and others forthe purpose of determining or securing compliance witha court's judgment."I believe that the General Counselis entitled to such remedial provisions as may be neces-sary to guarantee compliance with whatever the Boardand/or the courts order in cases such as these.Accord-ingly,I shall recommend inclusion of a visitatorial clausein the remedy and Order.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent, Hilton Inn North, Columbus, Ohio,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to reduce to writing,execute, and imple-ment the collective-bargaining agreement reached be-tween it and the Union on 2 May 1985, or in any othermanner refusing to bargain in good faith with the Unionas the exclusive collective-bargaining representative ofthe employees in the above-described unit.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reduce to writing and duly execute the collective-bargaining agreement reached by the parties on 2 May1985.(b)Give retroactive effect to the collective-bargainingagreement referred to above,and reimburse its employ-ees for any increased wages or benefits owed thereunderas described in the remedy section of this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order. For the purpose of determining orsecuring compliance with this Order, the Board or anyof its duly authorized representatives may obtain discov-ery from Respondent,itsofficers,agents,successors, orassigns,or any otherperson having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedures. Such discoveryshall be conducted under the supervision of the UnitedStates court of appeals enforcing this Order and may behad upon any matter reasonably related to compliancewith this Order, as enforced by the court.11If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(d) Post atitspremisesin Columbus, Ohio, copies ofthe attached notice marked "Appendix." 12 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative,shall be posted by the Respondentimmediatelyupon receiptand maintainedfor 60 consecu-tivedaysinconspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall betaken by theRespondent to ensurethat the notices are not altered,defaced, or covered byany other material.(e)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employeesthese rights.To organizeTo form, join,or assistany unionTo bargain collectively throughrepresentativesof their own choiceTo act together for othermutualaid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTrefuse to bargain collectively withHotelEmployees and Restaurant Employees LocalUnionNo. 70,Hotel Employees and RestaurantEmploy-ees International Union,AFL-CIOas the exclusive col-lective-bargaining representative of the employees in thefollowing appropriate unit:Allmaids, housemen,laundry employees,mainte-nance employes and bellmen employed by HiltonInnNorth at its hotel facilitieslocated at 7007NorthHigh Street, Columbus,Ohio,excluding res-taurant employees,lounge employees,kitchen em-ployees,front desk employees,office clerical em-ployees,and all other employees, and all guards,professional employees and supervisors as defined inthe Act.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act. HILTON INN NORTH51WE WILL reduce to writing and execute the collective-cute and implement the collective-bargaining agreementbargaining agreement reached between Hilton Inn Northas of 2 May 1985, with interest.and the Union on 2 May 1985 and will make this agree-ment retroactive to that date.HILTON INN NORTHWE WILL make our employees whole for any loss ofwages or benefits which resulted from our failure to exe-